


Exhibit 10.3


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by THE PANTRY,
INC., a Delaware corporation (the “Corporation”) and David Zodikoff (the
“Employee”) and shall be effective as of January 13, 2014 (the “Effective
Date”).
The Corporation desires to employ Employee and Employee desires to accept such
employment on the terms set forth below.
In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Corporation and Employee agree as follows:
1.    EMPLOYMENT. The Corporation employs Employee and Employee accepts
employment on the terms and conditions set forth in this Agreement. Employee
shall serve as Senior Vice President, Chief Information Officer and have such
responsibilities and authority as the Corporation may assign from time to time.
Employee, at the Corporation’s discretion, may be reassigned or transferred to
different units or locations; provided, however, that Employee shall not be
required to be based more than fifty (50) miles from his assigned Corporate
office on his initial date of employment.
1.1    Employee shall perform all duties and exercise all authority in
accordance with, and otherwise comply with, all Corporation policies,
procedures, practices and directions.
1.2    Employee shall devote all working time and best efforts to successfully
perform his duties and advance the Corporation’s interests. During his
employment, Employee shall not engage in any other business activities of any
nature whatsoever (including board memberships) for which he receives
compensation without the Corporation’s prior consent; provided, however, this
provision does not prohibit him from personally owning and trading in stocks,
bonds, securities, real estate, commodities or other investment properties for
his own benefit which do not create actual or potential conflicts of interest
with the Corporation.
2.    COMPENSATION.
2.1    Base Salary. Employee’s annual salary for all services rendered shall be
Two Hundred Seventy-Five Thousand Dollars ($275,000) less any applicable taxes
and withholdings, payable in accordance with the Corporation’s policies,
procedures and practices as they may exist from time to time. Employee’s salary
periodically may be subject to annual increases in the Corporation’s discretion
in accordance with its policies, procedures and practices as they may exist from
time to time.
2.2    Bonus Programs. Employee may participate in any incentive program which
may be made available from time to time to Corporation’s employees at Employee’s
level; provided, however, that Employee’s participation is subject to the
applicable terms, conditions and eligibility requirements of the program, as
they may exist from time to time.
2.3    Benefits. Employee may participate in all medical, dental, disability,
insurance, 401(k), pension, vacation and other employee benefit plans and
programs which may be made available from time to time to Corporation employees
at Employee’s level; provided, however, that Employee’s participation is subject
to the applicable terms, conditions and eligibility requirements of these plans
and programs, some of which are within the plan administrator’s discretion, as
they may exist from time to time. Notwithstanding the foregoing, Employee shall
be entitled to a minimum of four (4) weeks of annual vacation. Subject to
applicable state law, accrued, unused vacation may not be carried over from year
to year.




--------------------------------------------------------------------------------




2.4    Relocation Expenses. The Corporation will assist Employee in relocating
to North Carolina by providing relocation assistance under the Corporation’s
regular relocation practices and policies at a type and level currently offered
to employees with a similar position and title. Provided, however, no such
relocation expenses shall be paid later than March 15 of the year following the
year in which the expense was incurred.
2.5    Benefit Plans Subject to Amendment. Nothing in this Agreement shall
require the Corporation to create, continue or refrain from amending, modifying,
revising or revoking any of the plans, programs or benefits set forth in
Sections 2.2, 2.3 and 2.4. Employee acknowledges that the Corporation, in its
sole discretion, may amend, modify, revise or revoke any such plans, programs or
benefits. Any amendments, modifications, revisions and revocations of these
plans, programs and benefits shall apply to Employee. Nothing in this Agreement
shall afford Employee any greater rights or benefits with regard to these plans,
programs and benefits than are afforded to him under their applicable terms,
conditions and eligibility requirements, some of which are within the plan
administrator’s discretion, as they may exist from time to time.
2.6    Offset for Disability Payments. If at any time during which Employee is
receiving salary or post-termination payments from the Corporation, he receives
payments on account of mental or physical disability from any
Corporation-provided plan, then the Corporation, in its discretion, may reduce
his salary or post-termination payments by the amount of such disability
payments.
2.7    Clawback Provision. It is the Corporation’s Policy that, consistent with
Section 954 of the Dodd-Frank Act, in the event that the Corporation is required
to prepare an accounting restatement due to the material noncompliance of the
Corporation with any financial reporting requirement under the securities laws,
the Corporation will seek to recover from any current or former executive
officer of the Corporation who received incentive-based compensation (including
stock options and performance shares awarded as compensation) during the 3-year
period preceding the date on which the Corporation is required to prepare the
accounting restatement, the amount, based on the erroneous data, in excess of
what would have been paid to the executive officer under the accounting
restatement. The Corporation will implement this Policy in accordance with the
rules of the Securities Exchange Commission, as they are promulgated. Pursuant
to this agreement, Employee agrees to promptly return to the Corporation any and
all amounts received pursuant to this Agreement to the extent the Corporation is
entitled or required to recover such amounts by the terms of (i) the
Corporation’s Executive Compensation Recoupment Policy or other clawback or
recoupment policy, as adopted, amended, implemented, and interpreted by the
Corporation from time to time, and/or (ii) Section 954 of the Dodd-Frank Act (as
may be amended) and any applicable rules or regulations promulgated by the
Securities Exchange Commission.
3.     TERM OF EMPLOYMENT AND TERMINATION. The original term of employment under
this Agreement shall be two (2) years after the Effective Date listed above and
subject to the following provisions:
3.1    Automatic Renewal. Upon the expiration of the original term or any
renewal term of employment, Employee’s employment shall be automatically renewed
for a one (1) year period unless, at least sixty (60) days prior to the renewal
date, either party gives the other party written notice of its intent not to
continue the employment relationship. During any renewal term of employment, the
terms, conditions and provisions set forth in this Agreement shall remain in
effect unless modified in accordance with Section 8.
3.2    Without Cause. During the original or any renewal term, this Agreement
and the employment relationship hereunder shall be terminated without cause
thirty (30) days after either the Corporation or Employee gives notice of such
termination to the other party.






--------------------------------------------------------------------------------




3.3    With Cause. The Corporation may terminate this Agreement and Employee’s
employment hereunder immediately without notice at any time for the following
reasons which shall constitute “Cause”: (i) gross negligence or willful
misconduct in the performance of the Employee’s duties; (ii) Employee’s
insubordination in responding to any specific, reasonable instructions from
either the Corporation’s Chief Executive Officer or Board of Directors; (iii)
conduct by Employee which is demonstrably and materially injurious to the
Corporation, monetarily or otherwise; or (iv) the conviction of Employee of, or
the entry of a plea of guilty or nolo contendere by Employee to, any crime
involving moral turpitude or any felony. Prior to a termination pursuant to
Section 3.3(i), Employee shall be given written notice of the manner in which he
has failed to perform and a thirty (30) day opportunity to cure such failure.
3.4    Death or Disability. The Corporation may terminate Employee’s employment
without notice in the event of Employee’s death or “Disability” which shall mean
Employee’s physical or mental inability to perform the essential functions of
his duties with or without reasonable accommodation for a period of 180
consecutive days or 180 days in total within a 365-day period as determined by
the Corporation in its reasonable discretion and in accordance with applicable
law.
3.5    Survival. Section 4 (Compensation Upon Termination), Section 5
(Competitive Business Activities, Trade Secrets, Confidential Information and
Corporation Property), and Section 6 (Change in Control) shall survive the
expiration or termination of this Agreement, regardless of the reasons for such
expiration or termination, until the obligations set forth therein have been
satisfied.
4.    COMPENSATION UPON TERMINATION.
4.1    By Corporation For Cause or By Employee Without Cause or By Notice of
Non-Renewal. If Employee’s employment is terminated by the Corporation for Cause
or by Employee without cause or by notice of non-renewal, the Corporation’s
obligation to compensate Employee ceases on the effective termination date
except as to amounts due at that time.
4.2    By Corporation by Non-Renewal or Without Cause. If the Corporation
terminates Employee’s employment by notice of non-renewal or without Cause, then
Employee shall be entitled to receive:
(A)     amounts due on the effective termination date;
(B)    a prorated bonus for the fiscal year in which the effective termination
date occurs. The amount of the pro-rata bonus paid will be determined based on
actual results of the Employee and Corporation and days worked by Employee
during the year. The bonus will be paid at the same time as bonuses are paid to
other employees with a similar position and title;
(C)    if the termination is by the Corporation without Cause in the first two
years of employment under this Agreement, an amount equal to the greater of
Employee’s then current monthly salary for the then remaining months in the
original term of this Agreement or for twelve (12) months, less any applicable
taxes and withholdings and payable, subject to section 4.2(D) below, in
substantially equal installments on the last business day of each applicable
month and, if the termination is after the first two years of employment
hereunder, an amount (less any applicable taxes and withholdings) equal to
Employee’s then current monthly salary for twelve (12) months, payable in
substantially equal installments on the last business day of each applicable
month (“Severance Payments”). Such Severance Payments shall commence in the
month immediately following the month in which the release of claims required by
Section 4.4 becomes effective. During the period in which Employee is receiving
the Severance Payments, if Employee accepts employment or a consultancy with
another entity or becomes self-employed, then he must notify the Corporation
before such employment or consultancy begins and the payments made pursuant to
Section 4.2(C) shall be reduced by the amount of compensation to be paid to him
in connection with such employment, consultancy or self-employment. If Employee
does not notify the Corporation in accordance




--------------------------------------------------------------------------------




with this provision, then its obligation to make payments or further payments
pursuant to Section 4.2(C) shall cease;
                
(D)    In order to ensure compliance with Section 409A and notwithstanding
Sections B and C above, all severance payments will paid to the Employee prior
to March 15 of the year following the calendar year of termination. If the
payments would otherwise extend beyond such date, prior to the applicable March
15, the remaining balance of the severance amounts will be paid to the Employee
in a lump sum; and


(E)    unless Employee obtains comparable group health insurance coverage from a
subsequent employer, then, for the twelve (12) months following the termination
of Employee’s employment, Employee may elect to continue participation in the
Corporation’s group health insurance plan in which Employee participated upon
termination of employment by electing continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). For the twelve (12)
month continuation period, the Corporation shall reimburse Employee for that
portion of the COBRA premiums in excess of the amount Employee paid for group
health plan coverage immediately prior to termination from employment. In the
event Employee prefers to obtain coverage under an individual health insurance
policy that is less expensive than COBRA coverage rather than electing COBRA
continuation coverage, the Corporation shall, for twelve (12) months, reimburse
Employee for that portion of the premium payments that are in excess of the
amount Employee paid for group health plan coverage immediately prior to
termination of employment. All such reimbursements required pursuant to this
Section 4.2(E) shall be paid as soon as reasonably practicable following
employee’s submission of proof of timely premium payments to the Corporation,
subject to the following: (i) all such claims for reimbursement shall be
submitted by Employee and paid by the Corporation no later than fifteen (15)
months following Employee’s termination of employment, (ii) any claims for
reimbursements shall be paid no later than the end of the calendar year after
the calendar year in which the reimbursable expense is incurred, (iii)
reimbursements in one calendar year shall not affect those payable in any later
calendar year, and (iv) no benefit provided under this Section 4.2(E) may be
cashed out or exchanged for other benefits


4.3    Death or Disability. If Employee’s employment is terminated because of
Employee’s death either before or after a Change in Control (as hereinafter
defined), then the Corporation shall pay to the estate of Employee an amount
(less any applicable taxes and withholdings) equal to Employee’s then current
monthly salary for six (6) months. If Employee’s employment is terminated
because of Disability either before or after a Change in Control, then the
Corporation shall pay Employee his then current monthly salary (less any
applicable taxes and withholdings) for a period equal to the shorter of: (i) six
(6) months from the date of termination; or, (ii) the time period from the date
of termination through the date on which Employee begins receiving long term
disability insurance benefits in accordance with the Corporation’s long term
disability plan. Any payments paid to Employee or his estate pursuant to this
Section shall be paid in periodic, substantially equal installments; provided,
however, that all such amounts payable shall be paid no later than two and
one-half (2½) months following the end of the calendar year in which Employee’s
employment terminated.
4.4 Severance Pursuant to Agreement.
The Corporation’s obligation to provide the payments under Sections 4.2, 4.3
(except in the event of termination because of Employee’s death) and Section 6.3
is conditioned upon Employee’s execution of an enforceable release of all claims
and his compliance with Section 5 hereof (specifically including the return of
all Corporation property, including but not limited to documents and electronic
information). The required release shall contain a non-disparagement clause,
confidentiality agreement and agreement to cooperate and shall be provided to
Employee within seven (7) days following the date of his separation from
service. Employee must execute the release within the time period specified in
the release (which shall not be longer than forty-five (45) days from the date
of Employee’s receipt of the release). Such release shall not be effective until
any applicable revocation period, which shall be no more than seven (7) days,
has expired. If Employee chooses not to execute such a release or fails to
comply with Section




--------------------------------------------------------------------------------




5 of this Agreement, then the Corporation’s obligation to compensate him ceases
on the effective termination date except as to amounts due at that time.
Employee is not entitled to receive any compensation or benefits upon his
termination except as: (i) set forth in this Agreement; (ii) otherwise required
by law; or (iii) otherwise required by any employee benefit plan in which he
participates; provided, however, that the terms and conditions afforded Employee
under this Agreement are in lieu of any severance benefits to which he otherwise
might be entitled pursuant to a severance plan, policy or practice. Nothing in
this Agreement, however, is intended to waive or supplant any death, disability,
retirement, 401(k) or pension benefits to which Employee may be entitled under
employee benefit plans in which Employee participates.
5.    COMPETITIVE BUSINESS ACTIVITIES, TRADE SECRETS, CONFIDENTIAL INFORMATION
AND CORPORATION PROPERTY. Employee acknowledges that by virtue of Employee’s
employment and position with the Corporation, Employee (i) has or will have
access to trade secrets and Confidential Information (as defined in Section
5.2(B)) of the Corporation including valuable information about its business
operations and entities with whom it does business in various locations, and
(ii) has developed or will develop relationships with parties with whom it does
business in various locations. Employee also acknowledges that the trade
secrets, Confidential Information and Competitive Business Activities provisions
set forth in this Agreement are reasonably necessary to protect the
Corporation’s legitimate business interests, are reasonable as to the time,
territory and scope of activities which are restricted, do not interfere with
public policy or public interest and are described with sufficient accuracy and
definiteness to enable him to understand the scope of the restrictions imposed
on him.
5.1    Competitive Business Activities. Without the Corporation’s prior written
approval, during Employee’s employment and for twelve (12) months following
termination of employment regardless of the reason for such termination:
(A)    Employee shall not, either individually or on behalf of another, directly
or indirectly, as employer, employee, owner, partner, stockholder, independent
contractor, agent, or otherwise enter into or in any manner participate in the
convenience store business in North Carolina, South Carolina, Florida, or any
other state in which the Corporation owns or operates ten (10) or more
convenience stores upon the date of termination of employment. Notwithstanding
the foregoing, Employee’s ownership, directly or indirectly, of not more than
one percent of the issued and outstanding stock of a corporation the shares of
which are regularly traded on a national securities exchange or in the
over-the-counter market shall not violate Section 5.1(A).
(B)    Employee will not directly or indirectly, request or induce any other
employee of the Corporation to: (i) terminate employment with the Corporation,
or (ii) accept employment with another business entity, or (iii) become engaged
in the convenience store business in competition with the Corporation.
5.2    Trade Secrets; Confidential Information.
(A)    Prohibition Against Disclosure. Employee hereby covenants and agrees not
to use or disclose any Confidential Information (as hereinafter defined) or
trade secrets except to authorized representatives of the Corporation or except
as required by any governmental or judicial authority; provided, however, that
the foregoing restrictions shall not apply to items that, through no fault of
Employee’s, have entered the public domain.
(B)    Confidential Information. For purposes of this Agreement, “Confidential
Information” means any data or information with respect to the business
conducted by the Corporation, other than trade secrets, that is material to the
Corporation and not generally known by the public. To the extent consistent with
the foregoing definition, Confidential Information includes without limitation:
(i) reports, pricing, pay/salary information, bonus information, sales manuals
and training manuals, selling and pricing




--------------------------------------------------------------------------------




procedures, and financing methods of the Corporation, together with any
techniques utilized by the Corporation in designing, developing, manufacturing,
testing or marketing its products or in performing services for clients,
customers and accounts of the Corporation; and (ii) the business plans,
financial statements, reports and projections of the Corporation, and the
Corporation’s prospective strategic or expansion plans.
(C)    Corporation Property. Employee acknowledges that all trade secrets and
Confidential Information are and shall remain the sole, exclusive and valuable
property of the Corporation and that Employee has and shall acquire no right,
title or interest therein. Any and all printed, typed, written and other
material which Employee may have or obtain with respect to trade secrets or
Confidential Information (including without limitation all copyrights therein)
shall be and remain the exclusive property of the Corporation, and any and all
such material (including any copies) and all other Corporation property shall,
upon request of the Corporation, be promptly delivered by Employee to the
Corporation.
5.3    Other Agreements. Nothing in this Agreement shall terminate, revoke or
diminish Employee’s obligations or the Corporation’s rights and remedies under
law or any agreements relating to trade secrets, confidential information, or
non-competition which Employee has executed in the past or may execute in the
future or contemporaneously with this Agreement.
6.    CHANGE IN CONTROL.
6.1     Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” shall mean:
(A)     any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than:
(i) the Corporation; (ii) a trustee or other fiduciary holding securities under
an employee benefit plan of the Corporation; (iii) a corporation owned, directly
or indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; or (iv) the existing
holders of capital stock of the Corporation as of the date hereof, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Corporation representing more than
fifty percent (50%) of the combined voting power of the Corporation’s then
outstanding securities; or
(B)    the consummation of a merger, share exchange, consolidation or
reorganization involving the Corporation and any other corporation or other
entity as a result of which less than fifty percent (50%) of the combined voting
power of the Corporation or of the surviving or resulting corporation or entity
after such transaction is held in the aggregate by the holders of the combined
voting power of the outstanding securities of the Corporation immediately prior
to such transaction (“Business Combination”), unless, following such Business
Combination, (i) the individuals and entities who were the beneficial owners of
the Corporation prior to the Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or substantially all of the Corporation’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) is the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) , directly or indirectly,
of 20% or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the Board of Directors of the
Corporation resulting from such Business Combination were




--------------------------------------------------------------------------------




members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the board, providing for such Business
Combination; or
(C)    the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; or


(D)    during any period of twelve (12) consecutive months, the individuals who
constitute the Board of Directors of the Corporation at the beginning of such
period (the “Incumbent Directors”) cease for any reason to constitute a majority
of the Board of Directors; provided, however, that a director who is not a
director at the beginning of such period shall be deemed to be an Incumbent
Director if such director is elected or recommended for election by a majority
of the directors who are then Incumbent Directors, but excluding, for this
purpose, any such individual whose initial assumption of the office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.
6.2     Termination Following a Change in Control. After the occurrence of a
Change in Control, Employee shall be entitled to receive payments and benefits
pursuant to this Agreement if Employee’s employment is terminated within
eighteen (18) months following the Change in Control either by the Corporation
by notice of non-renewal, without Cause or by Employee for Good Reason. For
purposes of this Agreement, “Good Reason” shall exist for Employee to terminate
his employment if Employee resigns within six (6) months of any of the following
conditions having arisen without his consent after having given the Corporation
written notice of the existence of such condition within sixty (60) days of the
initial existence of the condition and providing the Corporation with thirty
(30) days to remedy the condition:
(A)    a substantial adverse alteration in the nature or status of his position
or responsibilities or the conditions of his employment from those in effect
immediately prior to the Change in Control;
(B)    a material diminution by the Corporation of Employee’s annual base salary
and target bonus, as such target bonus is described in the Corporation’s Annual
Incentive Plan (“Target Bonus”);


(C)    the Corporation’s requiring Employee to be based more than fifty (50)
miles from the Corporation’s offices at which he was principally employed
immediately prior to the date of the Change in Control;
(D)    the Corporation’s material failure to pay Employee any compensation due
under this Agreement;
(E)    the failure of the Corporation to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement;
(F)    any other action or inaction that constitutes a material breach by the
Corporation of this Agreement.
6.3     Severance Pay and Benefits. If Employee’s employment with the
Corporation terminates under circumstances as described in Section 6.2 above,
Employee shall be entitled to receive all of the following:
(A)    all accrued compensation through the termination date;




--------------------------------------------------------------------------------




(B)    a severance payment equal to Employee’s then current monthly salary for
twenty-four (24) months plus an amount equal to two (2) times the value of
Employee’s Target Bonus for the year in which the termination occurs (less any
applicable taxes and withholdings), payable in a lump sum within thirty (30)
calendar days after the date on which the release of claims required by Section
4.4 becomes effective; and
(C)    unless Employee obtains comparable medical insurance coverage from a
subsequent employer, then, for twenty-four (24) months following the termination
of Employee’s employment, the Corporation shall continue to pay for Employee’s
health insurance coverage as described in this Section 6.3(C). Employee may
elect to continue coverage under the Corporation’s group health insurance plan
in which he participated on the effective date of the termination of employment
by election of continuation coverage under COBRA, subject to the terms of the
group health plan and applicable law. The Corporation shall pay Employee’s
premiums directly to the COBRA administrator for the same health insurance
coverage for the same group health insurance plan in which Employee participated
on the effective date of the termination of employment. At the end of the
maximum COBRA continuation period, the Corporation shall reimburse Employee for
that portion of health insurance premiums under a fully-insured, individual
health insurance policy that are in excess of the amount Employee paid for
coverage under the Corporation’s group health plan immediately prior to
termination of employment. Such individual health insurance policy
reimbursements shall continue for no longer than the remainder, if any, of the
twenty-four (24) month health insurance continuation period following expiration
of the maximum COBRA continuation period. Notwithstanding the foregoing, in the
event Employee prefers to initially obtain health insurance coverage under a
fully-insured, individual health insurance policy that is less expensive than
COBRA coverage, the Corporation shall reimburse Employee for premiums that are
in excess of the amount Employee paid for health insurance under the
Corporation’s group health plan immediately prior to termination through the
earlier to occur of: (i) twenty-four (24) months following termination of
employment, or (ii) the date Employee obtains comparable group health insurance
coverage from a subsequent employer. All such reimbursements required pursuant
to this Section 6.3(C) shall be paid as soon as reasonably practicable following
employee’s submission of proof of timely premium payments to the Corporation,
subject to the following: (i) all such claims for reimbursement shall be
submitted by Employee and paid by the Corporation no later than twenty-seven
(27) months following Employee’s termination of employment, (ii) any claims for
reimbursements shall be paid no later than the end of the calendar year after
the calendar year in which the reimbursable expense is incurred, (iii)
reimbursements in one calendar year shall not affect those payable in any later
calendar year, and (iv) no benefit provided under this Section 6.3(C) may be
cashed out or exchanged for other benefits.
6.4    Parachute Payments. Payments shall be reduced to the extent, if any,
determined in accordance with the following provisions:
            (A)    For purposes of this Section 6.4: (i) a "Payment" shall mean
any payment or distribution in the nature of compensation to or for the benefit
of the Executive, whether paid or payable pursuant to this Agreement or
otherwise, that is treated as a parachute payment under the provisions of Code
Section 280G(b)(2) ; (ii) "Agreement Payment" shall mean a Payment paid or
payable pursuant to this Agreement (disregarding this Section); (iii) "Reduced
Amount" shall mean the amount of Payments that has a Present Value that is equal
to 2.99 times the Executive’s “base amount,” as that term is defined under Code
Section 280G(b)(3); (iv) "Present Value" shall mean such value determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of Code; and (v)
“Code” shall mean the Internal Revenue Code of 1986, as amended.
            (B)    Anything in the Agreement to the contrary notwithstanding, in
the event Deloitte & Touche LLP or such other accounting firm as shall be
designated by the Company (the "Accounting Firm") shall determine that receipt
of all Payments would subject the Executive to tax under Section 4999 of the
Code, the Accounting Firm shall determine whether the Net After-Tax Reduced
Amount exceeds that of the Net After-Tax Payments. For these purposes, the Net
After-Tax Reduced Amount and the Net After-Tax Payments refer to the Reduced
Amount and Payments, respectively, received by the Executive net of




--------------------------------------------------------------------------------




all taxes imposed on the Executive with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year(s). If the Accounting Firm determines that the Net
After-Tax Reduced Amount exceeds that of the Net After-Tax Payments, then the
aggregate Agreement Payments shall be reduced to the Reduced Amount.
            (C)    If the Accounting Firm determines that aggregate Agreement
Payments should be reduced to the Reduced Amount, the Company shall promptly
give the Executive notice to that effect and a copy of the detailed calculation
thereof. For purposes of reducing the aggregate Agreement Payments to the
Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. The reduction of the aggregate Agreement Payments to
the Reduced Amount, if applicable, shall be made by reducing the amounts payable
to the Executive pursuant to Section 6.3 (as modified by Section 6.4) of this
Agreement. All determinations made by the Accounting Firm under this Section
shall be binding upon the Company and the Executive and shall be made within 60
days of a termination of employment of the Executive. As promptly as practicable
following such determination, the Company shall pay to or distribute for the
benefit of the Executive such Agreement Payments as are then due to the
Executive under this Agreement and shall promptly pay to or distribute for the
benefit of the Executive in the future such Agreement Payments as become due to
the Executive under this Agreement.
            (D)    As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement which
should not have been so paid or distributed ("Overpayment") or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed ("Underpayment"), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success determines that an Overpayment has been made, any
such Overpayment paid or distributed by the Company to or for the benefit of the
Executive shall be repaid to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
(E)     All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 6.4 shall be borne by the Company.
7.    WAIVER OF BREACH. The Corporation’s waiver of any breach of a provision of
this Agreement shall not waive any subsequent breach by the Corporation.
8.    ENTIRE AGREEMENT. Except as expressly provided in this Agreement, this
Agreement: (i) supersedes all other understandings and agreements, oral or
written, between the parties with respect to the subject matter of this
Agreement; and (ii) constitutes the sole agreement between the parties with
respect to this subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid. No change or modification of this
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.




--------------------------------------------------------------------------------




9.    SEVERABILITY. If a court of competent jurisdiction holds that any
provision or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement. Additionally, if any of the provisions,
clauses or phrases in the Competitive Business Activities, Trade Secrets,
Confidential Information and Corporation Property provisions set forth in this
Agreement are held unenforceable by a court of competent jurisdiction, then the
parties’ desire is that they be “blue-penciled” or rewritten by the court to the
extent necessary to render them enforceable.
10.    PARTIES BOUND. The terms, provisions, covenants and agreements contained
in this Agreement shall apply to, be binding upon and inure to the benefit of
the Corporation’s successors and assigns. The Corporation, at its discretion,
may assign this Agreement. Employee may not assign this Agreement without the
Corporation’s prior written consent.
11.    REMEDIES. Employee acknowledges that his breach of this Agreement would
cause the Corporation irreparable harm for which damages would be difficult, if
not impossible, to ascertain and legal remedies would be inadequate. Therefore,
in addition to any legal or other relief to which the Corporation may be
entitled by virtue of Employee’s breach or threatened breach of this Agreement,
the Corporation may seek equitable relief, including but not limited to
preliminary and injunctive relief, and such other available remedies.
12.    SECTION 409A OF THE INTERNAL REVENUE CODE.
12.1    Parties’ Intent.    The parties intend that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder (collectively, “Section
409A”) and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. The Company does not guarantee to the Employee or any other person that
any benefit or payment under this Agreement is exempt from Section 409A, nor
will the Corporation indemnify, defend or hold harmless the Employee or any
other person with respect to the tax consequences of a failure of any benefit or
payment under this Agreement to meet an exemption under Section 409A. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Employee to incur any additional tax or
interest under Section 409A, the Corporation shall, upon the specific request of
Employee, use its reasonable business efforts to in good faith reform such
provision to comply with Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to Employee and the
Corporation of the applicable provision shall be maintained, and the Corporation
shall have no obligation to make any changes that could create any additional
economic cost or loss of benefit to the Corporation.
12.2    Application of Section 409A.     In the event any benefit or payment
under this Agreement becomes subject to the provisions of Section 409A, the
provisions of Section 409A of the Code and the regulations issued thereunder are
incorporated herein by reference to the extent necessary for any benefit or
payment that is subject Section 409A to comply therewith. In such event, the
provisions of this Agreement shall be interpreted in a manner that satisfies the
requirements of Section 409A and the related regulations, and this Agreement
shall be operated accordingly.
Notwithstanding any other provision of this Agreement, in the event the Employee
is treated as a “specified employee” under Section 409A and any payment or
benefit under this Agreement is treated as a nonqualified deferred compensation
payment under Section 409A, then payment of such amounts shall be delayed for
six months and a day following the Employee’s “separation from service,” as such
term is defined in Section 409A, at which time a lump sum payment shall be made
to the Employee consisting of the sum of the delayed payments. This provision
shall not apply in the event of a specified employee’s termination of employment
on account of death and, in the event of a specified employee’s death during the
aforementioned six-month and a day period, any such delayed nonqualified
deferred compensation shall be paid within 30 days after such specified
employee’s death.




--------------------------------------------------------------------------------




13.    GOVERNING LAW. This Agreement and the employment relationship created by
it shall be governed by North Carolina law without giving effect to North
Carolina choice of law provisions.










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.        
            


 
DAVID ZODIKOFF
 
/s/ David Zodikoff
 
1/14/2014
 
Executive
 
Date
 
 
 
 
 
THE PANTRY, INC.
 
/s/ Dennis G. Hatchell
 
1/14/2014
 
Name
 
Date
 
 
 
 
 
President & CEO
 
 
 
Title
 
 







